EXHIBIT 12 CATERPILLAR INC. AND CONSOLIDATED SUBSIDIARIES COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of dollars) YEARS ENDED DECEMBER 31, 2009 2008 2007 2006 2005 Earnings (1) $ 569 $ 4,501 $ 4,990 $ 4,890 $ 3,910 Plus: Interest expense 1,434 1,427 1,420 1,297 1,028 One-third of rental expense (2) 127 133 119 105 85 Adjusted Earnings 2,130 6,061 6,529 6,292 5,023 Fixed charges: Interest expense (3) 1,434 1,427 1,420 1,297 1,028 Capitalized interest 25 27 15 10 11 One-third of rental expense (2) 127 133 119 105 85 Total fixed charges $ 1,586 $ 1,587 $ 1,554 $ 1,412 $ 1,124 Ratio of earnings to fixed charges 1.3 3.8 4.2 4.5 4.5 (1)Consolidated profit before taxes (2)Considered to be representative of interest factor in rental expense (3)Does not include interest on income taxes and other non-third-party indebtedness
